

117 HR 3194 IH: Fairness for Farm Workers Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3194IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Grijalva (for himself, Mr. Gallego, Ms. Barragán, Ms. Bass, Mr. Scott of Virginia, Mr. Espaillat, Mr. Cicilline, Ms. Lofgren, Mr. Panetta, Mr. Takano, Mr. García of Illinois, Mr. Castro of Texas, Ms. Brownley, Ms. Jayapal, Mr. Gomez, Mr. Sherman, Mr. Lowenthal, Ms. Norton, Ms. Garcia of Texas, Mr. Pallone, Mr. DeSaulnier, Mr. Carbajal, Ms. Pressley, Mr. McGovern, Mr. Cohen, Mr. Vargas, Ms. Wilson of Florida, Mr. Veasey, Ms. Lee of California, Ms. Chu, Mr. Khanna, Mrs. Hayes, Ms. Roybal-Allard, Mrs. Napolitano, Ms. Schakowsky, Mrs. Torres of California, Mr. Raskin, Mr. Swalwell, Mr. Blumenauer, Ms. Velázquez, Mr. Cárdenas, Mr. Huffman, Mr. Neguse, Mr. Soto, Mr. Pocan, Ms. Sánchez, Mr. San Nicolas, Ms. Eshoo, Ms. Jackson Lee, Mr. Correa, Mr. Johnson of Georgia, Mr. Lieu, Ms. Escobar, Ms. Tlaib, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to provide increased labor law protections for agricultural workers, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Farm Workers Act.2.Redressing discrimination against agricultural workers under the Fair Labor Standards Act of 1938(a)Ending discrimination with respect to overtime hours requirementsSection 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) is amended—(1)in subsection (a), by adding at the end the following:(3)(A)Except as provided in subparagraph (C), beginning on January 1, 2022, no employer shall employ any employee employed in agriculture (who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce) for a workweek that is longer than the hours specified under subparagraph (B), unless such employee receives compensation for employment in excess of the hours specified in such subparagraph at a rate not less than one and one-half times the regular rate at which the employee is employed.(B)The hours specified in this subparagraph are, subject to subparagraph (C), as follows:(i)Beginning on January 1, 2022, fifty-five hours in any workweek.(ii)Beginning on January 1, 2023, fifty hours in any workweek.(iii)Beginning on January 1, 2024, forty-five hours in any workweek.(iv)Beginning on January 1, 2025, forty hours in any workweek.(C)With respect to any employer that employs 25 or fewer employees—(i)the requirement under subparagraph (A) shall begin on January 1, 2025; and(ii)the hours specified under subparagraph (B) shall apply as follows:(I)The number of hours specified under subparagraph (B)(i) shall begin on January 1, 2025.(II)The number of hours specified under subparagraph (B)(ii) shall begin on January 1, 2026.(III)The number of hours specified under subparagraph (B)(iii) shall begin on January 1, 2027.(IV)The number of hours specified under subparagraph (B)(iv) shall begin on January 1, 2028.; and(2)by repealing subsection (m).(b)Removing certain exemptions for agricultural workSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended—(1)in subsection (a)(6), by striking (A) and all that follows through the semicolon and inserting if such employee is the parent, spouse, child, or other member of the employer’s immediate family;;(2)in subsection (b), by repealing paragraphs (12) through (16); and(3)by striking subsections (h) through (j).(c)Effective datesThe amendments made by—(1)subsections (a)(2), (b)(1), (b)(3), and (d) shall take effect—(A)with respect to an employer that employs more than 25 employees, on January 1, 2025; and(B)with respect to an employer that employs 25 or fewer employees, on January 1, 2028; and(2)subsection (b)(2) shall take effect—(A)with respect to an employer that employs more than 25 employees, on January 1, 2022; and(B)with respect to an employer that employs 25 or fewer employees, on January 1, 2025.(d)Conforming amendments(1)Fair Labor Standards Act of 1938Section 13(c)(1)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(c)(1)(A)) is amended by striking none of the employees and all that follows through section 6(a)(5) and inserting all of the employees of which are employed in agriculture and are employed by an employer who did not, during any calendar quarter during the preceding calendar year, use more than 500 man-days of agricultural labor (within the meaning of the exemption under subsection (a)(6)(A), as in effect on the day before the date of enactment of the Fairness for Farm Workers Act).(2)Migrant and Seasonal Agricultural Worker Protection ActSection 4(a)(2) of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1803(a)(2)) is amended by striking for whom the man-days exemption and all that follows through the period and inserting who did not, during any calendar quarter during the preceding calendar year, use more than 500 man-days of agricultural labor (within the meaning of the exemption under section 13(a)(6)(A) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(6)(A)), as in effect on the day before the date of enactment of the Fairness for Farm Workers Act)..